Title: From Thomas Jefferson to George Washington, 9 July 1792
From: Jefferson, Thomas
To: Washington, George



July 9. 1792.

Th: Jefferson presents his respects to the President and sends him two forms of approbation of the proposals of the Director of the mint. That which would be to be signed by the President himself would probably be most satisfactory to the Director, but might be liable to the objection of drawing the President into the details of business with a greater number of officers of government. This on the other hand would sometimes shorten business. The President will decide and make use of which he pleases.
